DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 8, 10-14 and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Siegel et al.
	There is disclosed in Siegel a range hood 10 comprising: an exhaust fan (col. 10, ln. 1) configured to discharge indoor air to outdoors through an exhaust pipe 12; a communicator (wire 23; wireless system, such as Bluetooth; col. 10, ln. 20-27) configured to communicate with a cook top 20; a processor (controller) 17 configured to: based on receipt of a signal from the cook top, control an operating state of the exhaust fan to correspond to an operating state of a heating element 28 included n the cook top (col. 11, ln. 13-col. 13, ln. 5), and control the communicator to transmit state information of the range hood to the cook top (col. 10, ln. 50-54), wherein the signals include information such as smoke levels, temperature, and burner settings or burner power levels; an inputter and display 19; and a smoke sensor 14.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siegel et al. in view of Charpentier et al.
	Siegel, as discussed in the rejection above, discloses all of the claimed subject matter except a light unit and reported operating state of the light unit.
	Charpentier discloses, in a range hood, the use of a light unit 8 to provide light to a cook top and information regarding the light unit (para. 0077).
	It would have been obvious to one skilled in the art to provide the range hood of Siegel with the light unit disclosed in Charpentier, in order to highlight to a user the burner arrangement of the cook top.
Claim(s) 7, 9, 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siegel et al. in view of Seo.
	Siegel, as discussed in the rejection above, discloses all of the claimed subject matter except the use of a portable device to receive and display information pertaining to the range such as sensed smoke.
	Seo discloses that it is known in the art to connect the communicator 170 of a range hood and cook top control unit to a portable device 400, so as to display to a user information regarding the state of the range hood or cook top.
	It would have been obvious to one skilled in the art to provide the apparatus of Siegel with the portable device disclosed in Seo, in order to allow a user to receive information regarding the range hood at a remote location.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The patent to Tezel et al. is cited for its disclosure of the state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD L. ALEXANDER whose telephone number is (571)272-1395. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REGINALD ALEXANDER/
Examiner
Art Unit 3761